DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed on 03/31/2022.  In virtue of the amendment:
Claims 1, 2 and 4-20 are pending in the instant application.
Claims 1, 4, 5 and 7 are currently amended.
Claim 3 is canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/31/2022 have been fully considered but they are not persuasive.
Applicant argues:
(1) Nakai does not teach or suggest “determining a quality factor based on the determination of the heat load during the operation of the particle accelerator” (as recited in claim 1).  Applicant assumed that Nakai determines the Q-factor with no rf power, that is meant the particle accelerator is not operational.
(2) Nakai does not teach or suggest “wherein the determining the heat load comprises the use of a state observer” (as recited in amended claim 1).

Examiner disagrees:
(1) Nakai, as in page 3835, col. 2, states that without rf power the preset heat load, say 100W, is generated by the heater, that is meant the accelerator is still operated with some power around 100W.  Moreover, Nakai teaches the Q-factor is calculated base on the rf loss between the heat load without rf power and with adjusted heat load with some rf power.  Thus, Nakai teaches “determining a quality factor based on the determination of the heat load during the operation of the particle accelerator” (as recited in claim 1).
(2) The instant application, as in the Specification, shows that the use of the state observer may comprises an estimation of a mass flow rate of cryogenic fluid passing through the valve.  Similarly, Nakai, as in page 3835, col. 2, teaches that Q-factor of the heat load can be calculated by measuring the rate of the liquid helium level in a cryostat, which can be stated as “the use of a state observer” (as recited in amended claim 1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAKAI et al (NPL - “Cryogenics for the KEKB Superconducting crab cavities” - 06/2010, (NAKAI)).
Regarding claim 1, NAKAI discloses a method for determining a quality factor of an accelerating superconducting cavity of a particle accelerator (abbreviated, Fig. 1), the method comprising:
determining a heat load (corresponding to the RF loss of the cavity, page 3835, col. 2) to which a cryomodule (Fig. 1) having the accelerating cavity (cavities) and a bath of cryogenic fluid (e.g., helium, nitrogen) (Fig. 1) is subjected; and
determining a quality factor (Q-factor) based on the determination of the heat load during the operation of the particle accelerator (the Q-factor is calculated from the RF losses of the cavity by “horizontal test stand” or “beam lines” during the operation of the accelerator, Figs. 2-3; page 3835, col. 2; page 3836),
wherein the determining the heat load comprises the use of a state observer (measuring the rate of the liquid helium level, page 3835, col. 2).
Regarding claim 2, NAKAI discloses the method wherein determining the heat load and determining the quality factor are carried out simultaneously (as measurement in Figs. 2-3; page 3835, col. 2) and in real time (for a period of time, page 3834, col. 2).
Regarding claim 7, NAKAI discloses the method for operating a particle accelerator (Fig. 1) having at least one accelerating cavity (cavities, Fig. 1), the operating method comprising implementing the method for determining a quality factor (Q-factor) of at least one accelerating cavity (the Q-factor is calculated from the RF losses of the cavity, page 3835, col. 2), and modifying at least one operating parameter (rf power input, page 3835, col. 2) of the accelerating cavity depending on the quality factor of the accelerating cavity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKAI.
	Regarding claims 9-13, NAKAI does not specifically disclose a device having hardware and/or software elements, a computer program product or a non-transitory computer-recording medium to implement/execute the method of claim 1.
	However, as expressed in Figs. 2-3, the measurements of the Q-factor are obviously carried out from a device/computer/hardware having software elements with description of the data points of measurements.
Accordingly, providing the device having hardware and/or software elements, the computer program product or the non-transitory computer-recording medium to implement/execute the measurements of the Q-factor would have been deemed obvious to one having skill in the art to carry out the controlling and measuring functions.
Regarding claim 19, NAKAI discloses the particle accelerator (Fig. 1) comprising at least one cryomodule (Fig. 1) having a plurality of accelerating cavities (page 3834, col. 2, Figs. 2-3) and a bath of a cryogenic fluid (e.g., helium).

Allowable Subject Matter
Claim 4-6, 8, 14-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiry
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844